MANAGEMENT UNIT SUBSCRIPTION AGREEMENT

(Class H Units)

THIS MANAGEMENT UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of
[                    ], 2012 by and between NMH Investment, LLC, a Delaware
limited liability company (the “Company”), and the individual named on the
signature page hereto (the “Executive”).

WHEREAS, on the terms and subject to the conditions hereof, the Executive
desires to subscribe for and acquire from the Company, and the Company desires
to issue and provide or sell to the Executive, the Company’s Class H Common
Units (the “Class H Units”), in each case in the amounts set forth on Schedule I
attached hereto, as hereinafter set forth; and

WHEREAS, this Agreement is one of several agreements entered into or being
entered into by the Company with certain persons who are or will be key
employees and/or directors of the Company or one or more subsidiaries
(collectively with the Executive, the “Management Investors”) as part of an
equity purchase plan designed to comply with Rule 701 promulgated under the
Securities Act (as defined below).

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:

1. Definitions.

1.1 Agreement. The term “Agreement” shall have the meaning set forth in the
preface.

1.2 Board. The “Board” shall mean the Company’s Management Committee.

1.3 Cause. The term “Cause” used in connection with the termination of
employment of the Executive shall have the same meaning ascribed to such term in
any employment or severance agreement then in effect between Executive and the
Company or one of its subsidiaries or, if no such agreement containing a
definition of “Cause” is then in effect, shall mean a termination of employment
of the Executive by the Company or any subsidiary thereof due to (i) the
commission by the Executive of an act of fraud or embezzlement, (ii) the
indictment or conviction of the Executive for (x) a felony or (y) a crime
involving moral turpitude or a plea by Executive of guilty or nolo contendere
involving such a crime (to the extent it gives rise to an adverse effect on the
business or reputation of the Company or any of its subsidiaries), (iii) the
willful misconduct by the Executive in the performance of Executive’s duties,
including any willful misrepresentation or willful concealment by Executive on
any report submitted to the Company (or any of its securityholders or
subsidiaries) which is not of a de minimis nature, (iv) the violation by
Executive of a written Company policy regarding substance abuse, sexual
harassment or discrimination or any other material written policy of the



--------------------------------------------------------------------------------

Company regarding employment, (v) the willful failure of the Executive to render
services to the Company or any of its subsidiaries in accordance with
Executive’s employment which failure amounts to a material neglect of the
Executive’s duties to the Company or any of its subsidiaries, (vi) the repeated
failure of the Executive to comply with reasonable directives of the Board of
Directors of National Mentor Holdings, Inc. (“NMH”) or the Chief Executive
Officer of NMH consistent with the Executive’s duties or (vii) the material
breach by Executive of any of the provisions of any agreement between Executive,
on the one hand, and the Company or a securityholder or an affiliate of the
Company, on the other hand. Notwithstanding the foregoing, with respect to
clauses (iii), (iv), (v), (vi) and (vii) above, Executive’s termination of
employment with the Company or NMH shall not be deemed to have been terminated
for Cause unless and until Executive has been provided written notice of the
Company’s or NMH’s intention to terminate his employment for Cause and the
specific facts relied on; and ten (10) business days from the receipt of such
notice to cure any such conduct or omission giving rise to a termination for
Cause; and Executive does not cure any such conduct or omission within such ten
business-day period.

1.4 Closing. The term “Closing” shall have the meaning set forth in Section 2.2.

1.5 Closing Date. The term “Closing Date” shall have the meaning set forth in
Section 2.2.

1.6 Company. The term “Company” shall have the meaning set forth in the preface.

1.7 Cost. The term “Cost” shall mean the price per Unit paid by the Executive as
proportionately adjusted for all subsequent distributions of Units and other
recapitalizations and less the amount of any distributions made with respect to
the Units pursuant to Section 4.4 of the LLC Agreement (other than tax
distributions pursuant to Section 4.4(j) of the LLC Agreement). For Units that
are granted, the original price per Unit paid is $0.00.

1.8 Employee and Employment. The term “employee” shall mean any employee (as
defined in accordance with the regulations and revenue rulings then applicable
under Section 3401(c) of the Internal Revenue Code of 1986, as amended) of the
Company or any of its subsidiaries, and the term “employment” shall include
service as a part- or full-time employee to the Company or any of its
subsidiaries.

1.9 Executive. The term “Executive” shall have the meaning set forth in the
preface.

1.10 Executive Group. The term “Executive Group” shall mean the Executive and
the Executive’s Permitted Transferees.

1.11 LLC Agreement. The term “LLC Agreement” means the Sixth Amended and
Restated Limited Liability Company Agreement, dated as of August 13, 2012, by
and among the Company, Vestar and the other Members of the Company a party
thereto, as amended from time to time in accordance with the provisions thereof.

1.12 Management Investors. The term “Management Investors” shall have the
meaning set forth in the preface.

 

2



--------------------------------------------------------------------------------

1.13 Permitted Transferee. The term “Permitted Transferee” means any transferee
of Units pursuant to clauses (f) or (g) of the definition of “Exempt Employee
Transfer” as defined in the Securityholders Agreement.

1.14 Person. The term “Person” shall mean any individual, corporation,
partnership, limited liability company, trust, joint stock company, business
trust, unincorporated association, joint venture, governmental authority or
other entity of any nature whatsoever.

1.15 Public Offering. The term “Public Offering” shall have the meaning set
forth in the Securityholders Agreement.

1.16 Sale of the Company. The term “Sale of the Company” shall have the meaning
set forth in the Securityholders Agreement, except that transactions with a
Person or Persons that are a wholly owned Subsidiary (as defined in the
Securityholders Agreement) of Vestar and/or Vestar/NMH Investors, LLC or NMH
Investment, LLC shall be excluded.

1.17 Securities Act. The term “Securities Act” shall mean the Securities Act of
1933, as amended, and all rules and regulations promulgated thereunder, as the
same may be amended from time to time.

1.18 Securityholders Agreement. The term “Securityholders Agreement” shall mean
the Securityholders Agreement dated as of June 29, 2006 among Vestar, the
Management Investors and the Company, as it may be amended or supplemented
thereafter from time to time.

1.19 Termination Date. The term “Termination Date” means the date upon which
Executive’s employment with the Company and its subsidiaries is terminated.

1.20 Unit Plan. The term “Unit Plan” means the Amended and Restated 2006 Unit
Plan of the Company, as it may be amended or supplemented from time to time.

1.21 Units. The term “Units” shall have the meaning set forth in the LLC
Agreement.

1.22 Unvested Units. The term “Unvested Units” shall have the meaning set forth
in Section 2.5(b).

1.23 Vestar. The term “Vestar” means Vestar Capital Partners V, L.P., a Cayman
Islands exempted limited partnership.

1.24 Vested Units. The term “Vested Units” shall have the meaning set forth in
Section 2.5(b).

2. Grant of Class H Units.

2.1 Grant of Class H Units. Pursuant to the terms and subject to the conditions
set forth in this Agreement, the Company hereby agrees to grant and issue to the
Executive, on the Closing Date the number of Class H Units set forth on Schedule
I attached hereto.

 

3



--------------------------------------------------------------------------------

2.2 The Closing. The closing (the “Closing”) of the issuance of Class H Units
hereunder shall take place on [                    ], 2012 (the “Closing Date”).
The Company and the Executive hereby agree that the Executive shall execute and
deliver to the Company a writing satisfactory to the Company and evidencing the
Executive’s acceptance and adoption of all of the terms and provisions of each
of the LLC Agreement and the Securityholders Agreement (to the extent Executive
is not already a party thereto).

2.3 Section 83(b) Election. Within 10 days after the Closing, Executive shall
provide the Company with a completed election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder in the form of Exhibit A attached hereto. The Company shall timely
file (via certified mail, return receipt requested) such election with the
Internal Revenue Service (“IRS”), and shall provide Executive with proof of such
timely filing.

2.4 Closing Conditions. Notwithstanding anything in this Agreement to the
contrary, the Company shall be under no obligation to issue and sell to the
Executive any Class H Units unless (i) Executive is an employee of, or
consultant to, the Company or one of its Subsidiaries on the Closing Date;
(ii) the representations of Executive contained in Section 3 hereof are true and
correct in all material respects as of the Closing Date and (iii) Executive is
not in breach of any agreement, obligation or covenant herein required to be
performed or observed by Executive on or prior to the Closing Date.

2.5 Vesting of Class H Units.

(a) The Class H Units acquired by the Executive shall vest if, and only if, the
Executive is, and since the issuance of such Class H Units continuously has
been, employed by the Company or any of its subsidiaries on the consummation
of a Sale of the Company; provided, that for purposes of this Section 2.5(a), an
initial Public Offering shall not constitute a Sale of the Company.

(b) All Class H Units which have become vested pursuant to this Agreement are
collectively referred to herein as the “Vested Units.” All Class H Units which
have not become vested pursuant to this Agreement are collectively referred to
herein as “Unvested Units.”

(c) If the Executive’s employment with the Company and its subsidiaries is
terminated for any reason or if the Executive engages in “Competitive Activity”
(as defined in Section 6.1 of this Agreement) prior to the date on which all of
Executive’s Class H Units have become Vested Units, each Unvested Unit will
automatically be forfeited on the date of such termination or the Activity Date,
as applicable, for no consideration and any of the Executive’s rights or
interests therein will automatically be terminated and of no further force and
effect with no further action required on the part of the Company to effect such
forfeiture or termination.

3. Investment Representations and Covenants of the Executive.

3.1 Units Unregistered. The Executive acknowledges and represents that Executive
has been advised by the Company that:

 

4



--------------------------------------------------------------------------------

(a) the offer and sale of the Units have not been registered under the
Securities Act;

(b) the Units must be held indefinitely and the Executive must continue to bear
the economic risk of the investment in the Units unless the offer and sale of
such Units are subsequently registered under the Securities Act and all
applicable state securities laws or an exemption from such registration is
available;

(c) there is no established market for the Units and it is not anticipated that
there will be any public market for the Units in the foreseeable future;

(d) a notation shall be made in the appropriate records of the Company
indicating that the Units are subject to restrictions on transfer and, if the
Company should at some time in the future engage the services of a securities
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Units.

3.2 Additional Investment Representations. The Executive represents and warrants
that:

(a) the Executive’s financial situation is such that Executive can afford to
bear the economic risk of holding the Units for an indefinite period of time,
has adequate means for providing for Executive’s current needs and personal
contingencies, and can afford to suffer a complete loss of Executive’s
investment in the Units;

(b) the Executive’s knowledge and experience in financial and business matters
are such that Executive is capable of evaluating the merits and risks of the
investment in the Units;

(c) the Executive understands that the Units are a speculative investment which
involves a high degree of risk of loss of Executive’s investment therein, there
are substantial restrictions on the transferability of the Units and, on the
Closing Date and for an indefinite period following the Closing, there will be
no public market for the Units and, accordingly, it may not be possible for the
Executive to liquidate Executive’s investment in case of emergency, if at all;

(d) the terms of this Agreement provide that if the Executive ceases to be an
employee of the Company or its subsidiaries, all Unvested Units are subject to
forfeiture;

(e) the Executive understands and has taken cognizance of all the risk factors
related to the purchase of the Units and, other than as set forth in this
Agreement, no representations or warranties have been made to the Executive or
Executive’s representatives concerning the Units or the Company or their
prospects or other matters;

(f) the Executive has been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its subsidiaries, the Securityholders
Agreement, the Company’s organizational documents and the terms and conditions
of the purchase of the Units and to obtain any additional information which the
Executive deems necessary; and

 

5



--------------------------------------------------------------------------------

(g) all information which the Executive has provided to the Company and the
Company’s representatives concerning the Executive and Executive’s financial
position is complete and correct as of the date of this Agreement.

4. Reserved.

5. Reserved.

6. Noncompetition.

6.1 Competitive Activity. Executive shall be deemed to have engaged in
“Competitive Activity” if, during the period commencing on the date hereof and
ending on the later of (x) the first anniversary of the date Executive’s
employment with the Company and its subsidiaries is terminated or (y) the
maximum number of years of base salary Executive is entitled to receive as
severance in a termination by the Company without Cause, Executive, whether on
Executive’s own behalf or on behalf of or in conjunction with any other person
or entity, directly or indirectly (A) solicits, or assists in soliciting, the
business of any client of the Company or any of its subsidiaries (collectively,
the “Entities”), or hires any employee of any of the Entities, or interferes
with, or attempts to interfere with, the relationships between any of the
Entities, on the one hand, and any of its customers, clients, suppliers,
partners, members, employees or investors, on the other hand; or (B) becomes an
employee, agent, representative, consultant, partner, shareholder or holder of
any other financial interest with respect to any business, individual,
partnership, joint venture, association, firm, corporation or other entity
engaged, wholly or in part, in the provision or sale of acquired brain injury
services, therapeutic foster care, other foster care or other home or
community-based healthcare, therapy, counseling or other educational or human
services to people with special needs, or any other business that the Company is
actively conducting or is actively considering conducting at the time of
Executive’s termination of employment (so long as Executive knows or reasonably
should have known about such plan(s)), in each case in any geographical area
within 100 mile radius of the Executive’s principal place of work as of the
Termination Date with the Company or its affiliates, as applicable(the
“Competitive Business”). Notwithstanding the foregoing, if Executive is subject
to a more restrictive noncompetition covenant in any agreement with the Company
or any of its affiliates, the most restrictive of such noncompetition covenants
shall apply.

6.2 Activity Date. If Executive engages in Competitive Activity, the “Activity
Date” shall be the first date on which Executive engages in such Competitive
Activity.

6.3 Repayment of Proceeds. If Executive engages in Competitive Activity, then
Executive shall be required to pay to the Company, within ten business days
following the Activity Date, an amount equal to the excess, if any, of (A) the
aggregate proceeds Executive received upon the sale or other disposition of
Executive’s Units, over (B) the aggregate Cost of such Units.

 

6



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Transfers to Permitted Transferees. Prior to the transfer of Units to a
Permitted Transferee (other than a transfer subsequent to a Sale of the
Company), the Executive shall deliver to the Company a written agreement of the
proposed transferee (a) evidencing such Person’s undertaking to be bound by the
terms of this Agreement and (b) acknowledging that the Units transferred to such
Person will continue to be Units for purposes of this Agreement in the hands of
such Person. Any transfer or attempted transfer of Units in violation of any
provision of this Agreement or the Securityholders Agreement shall be void, and
the Company shall not record such transfer on its books or treat any purported
transferee of such Units as the owner of such Units for any purpose.

7.2 Recapitalizations, Exchanges, Etc., Affecting Units. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to
Units, to any and all securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Units, by reason of any dividend payable in units, issuance of units,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.

7.3 Executive’s Employment by the Company. Nothing contained in this Agreement,
in any documents delivered to Executive or any of the other Management Investors
in connection with Executive’s investment in the Company pursuant to this
Agreement, or in any other documents delivered to Executive or any of the other
Management Investors in connection with any previous investment in the Company
by any such Management Investor shall be deemed to obligate the Company or any
subsidiary of the Company to (i) employ the Executive in any capacity whatsoever
or to prohibit or restrict the Company (or any such subsidiary) from terminating
the employment of the Executive at any time or for any reason whatsoever, with
or without Cause, or (ii) provide any severance payments, benefits or any other
monetary compensation or employee benefit to Executive in connection with a
termination of Executive’s employment other than as required by applicable law.

7.4 Unit Plan. Executive acknowledges that the Class H Units are being issued
pursuant to the Unit Plan and agrees to be bound by the terms of the Unit Plan
with respect to Executive’s Units.

7.5 Cooperation. Executive agrees to cooperate with the Company in taking action
reasonably necessary to consummate the transactions contemplated by this
Agreement.

7.6 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that no Transferee
shall derive any rights under this Agreement unless and until such Transferee
has executed and delivered to the Company a valid undertaking and becomes bound
by the terms of this Agreement; and provided further that Vestar is a third
party beneficiary of this Agreement and shall have the right to enforce the
provisions hereof.

 

7



--------------------------------------------------------------------------------

7.7 Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by the parties hereto. No waiver by any party hereto of any of
the provisions hereof shall be effective unless set forth in a writing executed
by the party so waiving.

7.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed therein.

7.9 Jurisdiction. Any suit, action or proceeding with respect to this Agreement,
or any judgment entered by any court in respect of any thereof, shall be brought
in any court of competent jurisdiction in the State of Delaware, and each of the
Company and the members of the Executive Group hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Each of the members of the Executive Group and the Company hereby
irrevocably waives (i) any objections which it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Delaware, (ii) any claim that any such suit, action or proceeding brought in any
such court has been brought in any inconvenient forum and (iii) any right to a
jury trial.

7.10 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered,
telecopied (with confirmation of receipt), one day after deposit with a
reputable overnight delivery service (charges prepaid) and three days after
deposit in the U.S. Mail (postage prepaid and return receipt requested) to the
address set forth below or such other address as the recipient party has
previously delivered notice to the sending party.

(a) If to the Company:

NMH Investment, LLC

c/o Vestar Capital Partners

245 Park Avenue, 41st Floor

New York, NY 10167

Attn: General Counsel

Telecopy: (212) 808-4922

with copies to:

National Mentor Holdings, Inc.

313 Congress Street

6th Floor Boston, Massachusetts 02210

Attn: Linda DeRenzo

Telecopy: (617) 790-4271

 

8



--------------------------------------------------------------------------------

and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attn: Sanford E. Perl, P.C.

         Mark A. Fennell, P.C.

Telecopy: (312) 862-2200

(b) If to the Executive, to the address as shown on the unit register of the
Company.

7.11 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter. For the avoidance of doubt, this Agreement shall
not supersede or amend any written Management Unit Subscription Agreement
previously executed by the parties hereto that evidences a previous purchase of
Units made by the Executive from the Company.

7.12 Counterparts. This Agreement may be executed in separate counterparts, and
by different parties on separate counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

7.13 Injunctive Relief. The Executive and Executive’s Permitted Transferees each
acknowledges and agrees that a violation of any of the terms of this Agreement
will cause the Company irreparable injury for which adequate remedy at law is
not available. Accordingly, it is agreed that the Company shall be entitled to
an injunction, restraining order or other equitable relief to prevent breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.

7.14 Rights Cumulative; Waiver. The rights and remedies of the Executive and the
Company under this Agreement shall be cumulative and not exclusive of any rights
or remedies which either would otherwise have hereunder or at law or in equity
or by statute, and no failure or delay by either party in exercising any right
or remedy shall impair any such right or remedy or operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any power or right
preclude such party’s other or further exercise or the exercise of any other
power or right. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by either party to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

*     *     *     *     *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Management Unit Subscription
Agreement as of the date first above written.

 

NMH INVESTMENT, LLC,

a Delaware limited liability company

By:       Name: Edward M. Murphy   Title: CEO

 

      «First» «Middle» «Last»

 

10



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

I,                     , the undersigned spouse of Executive, hereby acknowledge
that I have read the foregoing Management Unit Subscription Agreement (the
“Agreement”) and that I understand its contents. I am aware that the Agreement
provides for the forfeiture and/or repurchase of my spouse’s Units (as defined
in the Agreement) under certain circumstances and imposes other restrictions on
the transfer of such Units. I agree that my spouse’s interest in the Units is
subject to the Agreement and any interest I may have in such Units shall also be
irrevocably bound by the Agreement and, further, that my community property
interest in such Units, if any, shall be similarly bound by the Agreement.

I am aware that the legal, financial and other matters contained in the
Agreement are complex and I am encouraged to seek advice with respect thereto
from independent legal and/or financial counsel. I have either sought such
advice or determined after carefully reviewing the Agreement that I hereby waive
such right.

 

Acknowledged and agreed this          day of                     , 2012   Name:
   

 

  Witness



--------------------------------------------------------------------------------

SCHEDULE I

«First» «Middle» «Last»

 

Granted Units

   Number Class H Units    «Common_Class_H_Units»



--------------------------------------------------------------------------------

ELECTION TO INCLUDE UNITS IN GROSS

INCOME PURSUANT TO SECTION 83(b) OF THE

INTERNAL REVENUE CODE

The undersigned acquired units (the “Units”) of NMH Investment, LLC (the
“Company”) on [                    ], 2012. The undersigned desires to make an
election to have the Units taxed under the provision of Section 83(b) of the
Internal Revenue Code of 1986, as amended (“Code §83(b)”), at the time the
undersigned purchased the Units.

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Units
(described below), to report as taxable income for calendar year 2012 the
excess, if any, of the Units’ fair market value on [                    ], 2012
over the purchase price thereof.

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

The name, address and social security number of the undersigned:

«First» «Middle» «Last»

«Address»

«City», «State» «Zip»

«SSN»

1. A description of the property with respect to which the election is being
made: «Common_Class_H_Units» Class H Common Units.

2. The date on which the property was transferred: [                    ], 2012.
The taxable year for which such election is made: calendar year 2012.

3. The restrictions to which the property is subject: The Class H Common Units
are subject to cliff-vesting. If the undersigned ceases to be employed by the
Company or any of its subsidiaries prior to a sale of the Company (which does
not include an initial public offering), the Class H Common Units are subject to
forfeiture. The Class H Common Units are also subject to transfer restrictions.

4. The aggregate fair market value on [                    ], 2012 of the
property with respect to which the election is being made, determined without
regard to any lapse restrictions: $0.00.

5. The aggregate amount paid for such property: $0.00.



--------------------------------------------------------------------------------

A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83-2(e)(7).

 

Dated:                      , 2012               «First» «Middle» «Last»